DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Timothy et al. (US 10,462,560).
Regarding claim 1, Timothy teaches a moving motor transducer (100), comprising: 
a motor including a yoke (126), an inner cavity formed by the yoke (126), and a magnet assembly (120) disposed within the inner cavity; 
a diaphragm (112) disposed above the magnet assembly (120); 
a suspension (108) extending concentrically around the diaphragm (112) and having an inner edge (142) attached to the diaphragm (112) and an outer edge (140) attached to the yoke (126); 
a cylindrical coil (124) coupled to the diaphragm (112) and suspended within the inner cavity around the magnet assembly (120); 
a first hole (130) extending through the motor; and 
a second hole (130) axially aligned with the first hole (130) and extending through the diaphragm (112).

    PNG
    media_image1.png
    360
    661
    media_image1.png
    Greyscale

Regarding claim 2/1, Timothy was discussed above in claim 1. Timothy further teaches a bushing element (114) configured to line an interior wall of the first hole (130).
Regarding claim 3/2, Timothy was discussed above in claim 2. Timothy further teaches wherein the bushing element (114) is further configured to extend outside the first hole (130) and be coupled to the magnet assembly (120) of the motor.
Regarding claim 4/2, Timothy was discussed above in claim 2. Timothy further teaches wherein the bushing element (114) is further configured to extend outside the first hole (130) and be coupled to the yoke (126) of the motor.
Regarding claim 11/1, Timothy was discussed above in claim 1. Timothy further teaches wherein the first hole (130) and the second hole (130) are aligned with a central axis of the motor (FIG 1).

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molyneux et al. (US 2012/0234111).
Regarding claim 21, Molyneux teaches a footplate system (130), comprising: 
a footplate (130) configured for placement in a piece of footwear (100); 
a moving motor transducer (vibration elements; [0204]) configured to transfer haptic sensations to the footplate (130); and 
a top fastener (23) configured to secure the moving motor transducer (FIG 10) to the footplate (130).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Timothy et al. (US 10,462,560) in view of Komatsu (US 3,728,497).
Regarding claim 5/2, Timothy was discussed above in claim 2. Timothy fails to teach the first hole is configured to provide a first lateral clearance between the bushing element and a fastener coupled to the first hole.
Komatsu teaches the first hole (3c) is configured to provide a first lateral clearance between the bushing element (7a) and a fastener (6) coupled to the first hole (3c).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Timothy to incorporate Komatsu to teach the first hole is configured to provide a first lateral clearance between the bushing element and a fastener coupled to the first hole, for the advantages of protecting the motor, and to fix the transducer to an object.
Regarding claim 6/5, Timothy in view of Komatsu was discussed above in claim 5. Komatsu further teaches the first lateral clearance is less than a second lateral clearance provided between the magnet assembly (4) and the coil (5).

    PNG
    media_image2.png
    647
    408
    media_image2.png
    Greyscale


Regarding claim 12, Timothy teaches a haptic transducer system (100), comprising: 
a motor including a yoke (126), an inner cavity formed by the yoke (126), and a magnet assembly (120) disposed within the inner cavity; 
a diaphragm (112) disposed above the magnet assembly (120); 
a suspension (108) extending concentrically around the diaphragm (112) and having an inner edge (142) attached to the diaphragm (112) and an outer edge (140) attached to the yoke (126); 
a cylindrical coil (124) coupled to the diaphragm (112) and suspended within the inner cavity around the magnet assembly (120); 
a first hole (130) extending through the motor; 36PATENT027682-8058 
a second hole (130) axially aligned with the first hole (130) and extending through the diaphragm (112); and 
Timothy fails to teach a fastener extending through the first hole into the second hole.
Komatsu teaches a fastener (6) extending through the first hole (3c) into the second hole (FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Timothy to incorporate Komatsu to teach a fastener extending through the first hole into the second hole, for the advantages of attaching the transducer to a surface securely.

Regarding claim 13/12, Timothy in view of Komatsu was discussed above in claim 12. Komatsu further teaches a bushing element (7a) disposed within the first hole (3c) and configured to surround the fastener (6).
Regarding claim 14/13, Timothy in view of Komatsu was discussed above in claim 13. Komatsu further teaches wherein a first clearance between the bushing element (7a) and the fastener (6) is less than a second clearance between the magnet (4) assembly and the coil (5).
Regarding claim 15/12, Timothy in view of Komatsu was discussed above in claim 12. Komatsu further teaches wherein the fastener (6) comprises a head portion disposed outside the first hole (3c) adjacent the yoke (3).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Timothy et al. (US 10,462,560) in view of Rivera et al. (US 7,181,038).
Regarding claim 7/1, Timothy was discussed above in claim 1. Timothy fails to teach a mating element disposed in the second hole and configured to secure a fastener to the second hole.
Rivera teaches a mating element (49, 51) disposed in the second hole and configured to secure a fastener (45) to the second hole.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Timothy to incorporate Rivera to teach a mating element disposed in the second hole and configured to secure a fastener to the second hole, for the advantages of being able to fix the transducer to a surface or an object.
Regarding claim 9/7, Timothy in view of Rivera was discussed above in claim 7. Rivera further teaches the mating element (49, 51) includes a threaded wall (FIG 5) configured for attachment to a threaded surface of the fastener (45).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Timothy et al. (US 10,462,560) in view of Rivera et al. (US 7,181,038) as applied to claim 7 above, and further in view of Komatsu (US 3,728,497).
Regarding claim 8/7, Timothy in view of Rivera was discussed above in claim 7. Timothy in view of Rivera fails to teach the fastener extends through the first hole towards the second hole, so as to be coupled to the motor and the diaphragm.
Komatsu teaches the fastener (6) extends through the first hole (3c) towards the second hole (through boss portion 2a), so as to be coupled to the motor and the diaphragm (2a).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Timothy in view of Rivera to incorporate Komatsu to teach the fastener extends through the first hole towards the second hole, so as to be coupled to the motor and the diaphragm, for the advantages of attaching the transducer and prevent the transducer from rotating, while having high efficiency in low and high frequency zone.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Timothy et al. (US 10,462,560) in view of Komatsu (US 3,728,497) as applied to claim 12 above, and further in view of Rivera et al. (US 7,181,038).
Regarding claim 16/12, Timothy in view of Komatsu was discussed above in claim 12. Timothy in view of Komatsu fails to teach a mating element disposed in the second hole and configured to secure the fastener to the second hole.
Rivera teaches a mating element (48) disposed in the second hole and configured to secure the fastener (45) to the second hole.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Timothy in view of Komatsu to incorporate Rivera to teach a mating element disposed in the second hole and configured to secure the fastener to the second hole, for the advantages of securely holding the transducer on to any surface.
Regarding claim 17/16, Timothy in view of Komatsu and Rivera was discussed above in claim 16. Rivera further teaches wherein the mating element (49) includes a threaded wall configured for attachment to a threaded surface of the fastener (45).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Molyneux et al. (US 2012/0234111) in view of Rivera et al. (US 7,181,038).
Regarding claim 22/21, Molyneux was discussed above in claim 21. Molyneux fails to teach a bottom fastener inserted through a bottom surface of the moving motor transducer for coupling to a motor of the transducer and a diaphragm of the transducer, wherein the top fastener couples the diaphragm to the footplate.
Rivera teaches a bottom fastener (27) inserted through a bottom surface of the moving motor transducer (11) for coupling to a motor (35, 41) of the transducer (11) and a diaphragm (15) of the transducer (11), wherein the top fastener (45) couples the diaphragm to the footplate (bolt 45 is used to attach to any surface).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Molyneux to incorporate Rivera to teach a bottom fastener inserted through a bottom surface of the moving motor transducer for coupling to a motor of the transducer and a diaphragm of the transducer, wherein the top fastener couples the diaphragm to the footplate, as the bolt allows the transducer to be securely attached to the surface, which is also removable for replacement.


Allowable Subject Matter
Claims 10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10/7, the specific limitation of “the mating element (542) is further configured to secure a second fastener (544) to the second hole (534), the second fastener (544) extending into the second hole (534) from a top surface of the diaphragm” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
McMillan discloses a bolt (23) used to attach a structure (19) onto the bottom of a shoe, but there are no rationale to combine Timothy, Komatsu and Rivera with McMillan.

Regarding claim 18/16, the specific limitation of “a second fastener (544) extending into the second hole (534) from a top surface (506a) of the diaphragm (506), the mating element (542) being further configured to secure the second fastener (544) to the second hole (534)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
McMillan discloses a bolt (23) used to attach a structure (19) onto the bottom of a shoe, but there are no rationale to combine Timothy, Komatsu and Rivera with McMillan.
Claims 19-20 are allowable for depending upon claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McMillan et al. (US 2016/0038788): discussed above in allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/           Examiner, Art Unit 2834   

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834